807 F.2d 1514
Steve BENNY, Plaintiff-Appellee,v.Danny PIPES, et al., Defendants-Appellants.
No. 85-2347.
United States Court of Appeals,Ninth Circuit.
Jan. 16, 1987.

James T. Bialac, Phoenix, Ariz., for plaintiff-appellee.
Ronald J. Greenhalgh, Asst. Atty. Gen., Phoenix, Ariz., for defendants-appellants.
Appeal from the United States District Court for the District of Arizona.
Before PREGERSON, POOLE, and NOONAN, Circuit Judges.

ORDER

1
The court's opinion in this case filed September 5, 1986, 799 F.2d 489, is amended as follows:


2
At page 495, the parenthetical after the citation to Meredith v. Arizona, 523 F.2d 481, 482-83 (9th Cir.1975), which reads "single blow by guard is a substantive due process violation," is amended to read "single blow by a guard can be a substantive due process violation."